DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The corresponding structure to the CEA unit recited in claims 3 and 19-20 is the GPS receiver and associated CEA algorithm (p. 9, line 5, p. 11, line 12), where the GPS receiver includes the tracking loop (104, 114, Fig. 1; p. 6, lines 17-18), and the tracking loop includes the CEA unit (208 in 114a, Fig. 2).

	
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"a blanked correlator configured to receive one or more chip-edge accumulation (CEA) outputs and generate one or more blanked correlator values utilizing the one of more CEA outputs; and a phase estimator configured to generate, based a phase estimator output utilizing the blanked correlator values, where the phase estimator output is utilized to generate an estimated carrier phase multipath error".
quoted from claim 10, in combination with the claim as a whole:
	"receiving, at a blanked correlator, one or more Chip-Edge Accumulated (CEA) outputs from the tracking loop and generating one or more blanked correlator output utilizing the one of more CEA outputs; generating a phase estimator output utilizing the blanked correlator values, where the phase estimator output is utilized to generate an estimated carrier phase multipath error".
quoted from claim 19, in combination with the claim as a whole:
	"a blanked correlator configured to receive the one or more CEA outputs and generate a plurality of blanked correlator values utilizing the one of more CEA outputs,
I+ BQ and wherein the running-sum value is calculated as: running-sum value = ΣBI+jΣBQ, wherein I is an in-phase component and Q is a quadrature component, and a phase estimator configured generate a phase estimator output based on atan(ΣBQ/ΣBI), wherein the phase estimator output is an estimated carrier phase multipath error when the blanked correlator operates as a monitoring correlator, and wherein the discriminator output is subtracted from the phase estimator output of the blanked correlator to generate the estimated carrier phase multipath error when the blanked correlator provides input to
the tracking loop".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648